EXHIBIT Harleysville National Corporation Dividend Reinvestment and Stock Purchase Plan Enrollment Form HARLEYSVILLE NATIONAL CORPORATION DIVIDEND REINVESTMENT AND STOCK PURCHASE PLAN ENROLLMENT FORM ENROLLMENT IN THE PLAN I wish to enroll in Harleysville's Dividend Reinvestment and Stock Purchase Plan and name American Stock Transfer & Trust Company LLC as administrator as described in the plan prospectus. I authorize the administrator to take the following action: ACCOUNT NAME AND ADDRESS ACCOUNT NUMBER Social Security/Tax I.D. Number PRINT - Name of Account Owner Signature of Account Owner Social Security/Tax I.D. Number PRINT - Name of Account Owner Signature of Account Owner -32- Mailing AddressApt.
